

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of September 30, 2008 is among HEARTLAND FINANCIAL USA,
INC., a corporation formed under the laws of the State of Delaware (the
“Borrower”), each of the banks party hereto (individually, a “Bank” and
collectively, the “Banks”) and THE NORTHERN TRUST COMPANY, as agent for the
Banks (in such capacity, together with its successors in such capacity, the
“Agent”).
 
WHEREAS, the Borrower, the Agent and the Banks have entered into an Amended and
Restated Credit Agreement dated as of June 8, 2007 (as hereto amended, the
“Credit Agreement”); and
 
WHEREAS, the Borrower, the Agent and the Banks wish to make certain amendments
to the Credit Agreement.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
1. Return on Average Assets – Borrower.  Section 7.4(e) of the Credit Agreement
is hereby amended to state in its entirety as follows:
 
“(e)          Return on Average Assets – Borrower.  The Borrower’s consolidated
income shall be at least 0.55% of its average assets, calculated as at the last
day of each fiscal quarter for the four fiscal quarter period ending on that
date.”
 
2. Section 7.4(h) of the Credit Agreement is hereby amended to state in its
entirety as follows:
 
“(h)          Loan Loss Reserves Ratio.  The Borrower and each Subsidiary Bank
shall maintain at all times on a consolidated basis a ratio of loan loss
reserves to non-performing loans (not including “other real estate owned”, any
portion of non-performing loans guaranteed by a governmental entity of the
United States of America (including the United States Department of Agriculture
and the United States Small Business Administration) and other repossessed
assets) of not less than eighty percent (80%) at any time.”
 
3. Capital Structure.  The first sentence of Section 7.7 of the Credit Agreement
is hereby amended to state in its entirety as follows:
 
“Neither the Borrower nor any Subsidiary shall purchase or redeem, or obligate
itself to purchase or redeem, any shares of its capital stock, of any class,
issued and outstanding from time to time, except purchases and redemptions
(other than open market purchases) of up to 100,000 shares in the aggregate
after September 30, 2008, so long as if at the time of such purchase or
redemption no Default has occurred and is continuing or would result therefrom.”
 
4. Conditions to Effective Date.  The Amendment shall be effective as of the
date hereof and shall be subject to the satisfaction of the following conditions
precedent:
 
(a) The Borrower, the Agent and the Banks shall have executed and delivered this
Amendment.
 
(b) No Default shall have occurred and be continuing under the Credit Agreement,
and the representations and warranties of the Borrower in Section 6 of the
Credit Agreement and in Section 6 hereof shall be true and correct on and as of
the Effective Date and the Borrower shall have provided to the Agent a
certificate of a senior officer of the Borrower to that effect.
 
(c) The Guarantor shall acknowledge and consent to this Amendment for purposes
of its Guaranty Agreement as evidenced by its signed acknowledgment of this
Amendment on the signature page hereof.
 
(d) The Borrower shall have delivered to the Agent, on behalf of the Banks, such
other documents as the Agent may reasonably request.
 
(e) The Borrower shall have paid to the Agent for the pro rata benefit of the
Lenders an amendment fee equal to 0.03% of the Commitments.
 
5. Effectiveness Notice.  The Agent shall promptly give notice to the parties of
the effectiveness hereof, which notice shall be conclusive, and the parties may
rely thereon; provided, that such notice shall not waive or otherwise limit any
right or remedy of the Agent or the Banks arising out of any failure of any
condition precedent set forth in Section 3 to be satisfied.
 
6. Ratification.  The parties agree that the Credit Agreement, as amended
hereby, and the Notes have not lapsed or terminated, are in full force and
effect, and are and shall remain binding in accordance with their terms.
 
7. Representations and Warranties.  The Borrower represents and warrants to the
Agent and the Banks that:
 
(a) No Breach.  The execution, delivery and performance of this Amendment will
not conflict with or result in a breach of, or cause the creation of a Lien or
require any consent under, the articles of incorporation or bylaws of the
Borrower, or any applicable law or regulation, or any order, injunction or
decree of any court or governmental authority or agency, or any agreement or
instrument to which the Borrower is a party or by which it or its property is
bound.
 
(b) Power and Action, Binding Effect.  The Borrower has been duly incorporated
and is validly existing as a corporation under the laws of the State of Delaware
and has all necessary power and authority to execute, deliver and perform its
obligations under this Amendment and the Credit Agreement, as amended by this
Amendment; the execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, have been duly
authorized by all necessary action on its part; and this Amendment and the
Credit Agreement, as amended by this Amendment, have been duly and validly
executed and delivered by the Borrower and constitute legal, valid and binding
obligations, enforceable in accordance with their respective terms.
 
(c) Approvals.  No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency or any
other person are necessary for the execution, delivery or performance by the
Borrower of this Amendment or the Credit Agreement, as amended by this
Amendment, or for the validity or enforceability thereof.
 
8. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.
 
9. Governing Law.  This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.
 
10. Counterparts.  This Amendment may be executed in any number of counterparts
and each party hereto may execute any one or more of such counterparts, all of
which shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopy shall be as
effective as delivery of a manually executed counterpart of this amendment.
 
11. Expenses.  Whether or not the effective date shall occur, without limiting
the obligations of the Borrower under the Credit Agreement, the Borrower agrees
to pay, or to reimburse on demand, all reasonable costs and expenses incurred by
the Agent in connection with the negotiation, preparation, execution, delivery,
modification, amendment or enforcement of this Amendment, the Credit Agreement
and the other agreements, documents and instruments referred to herein,
including the reasonable fees and expenses of Mayer Brown LLP, special counsel
to the Agent, and any other counsel engaged by the Agent.
 
[Signature Page Follows]
 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
HEARTLAND FINANCIAL USA, INC.
 
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title:  EVP, COO & CFO
 


 
THE NORTHERN TRUST COMPANY,
as Agent
 
By:  /s/ Lisa McDermott
Name: Lisa McDermott
Title: VP
 


 
BANKS:
 
THE NORTHERN TRUST COMPANY
 
By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: VP




U.S. BANK NATIONAL ASSOCIATION
 
By: /s/ David VanHove
Name: David VanHove
Title: Vice President




JPMORGAN CHASE BANK, N.A.
 
By: /s/ Jennifer M. Collier
Name: Jennifer M. Collier
Title: Senior Vice President

GUARANTOR ACKNOWLEDGMENT
 


 
The undersigned Guarantor hereby acknowledges and consents to the Borrower’s
execution of this Amendment and reaffirms its obligations under its Guaranty
Agreement.
 
CITIZENS FINANCE CO.
 
By: /s/ John K. Schmidt
 
Title: Treasurer
